Citation Nr: 0025597	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1. Entitlement to a waiver of recovery of an overpayment of 
educational benefits.

2. Entitlement to service connection for obsessive-compulsive 
disorder.

3. Whether new and material evidence has been presented to 
reopen a claim for
service connection for hearing loss.

4. Whether new and material evidence has been presented to 
reopen a claim for service connection for a deviated nasal 
septum.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1973, from April 1973 to April 1979, from March 1981 
to December 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the RO dated in February 
1996 and thereafter that denied the benefits sought on 
appeal.  In connection with the current appeal, the veteran 
and his wife testified at a hearing before the undersigned 
Veterans Law Judge in May 2000.


REMAND

One of the issues certified for appeal is entitlement to a 
waiver of recovery of an overpayment of educational benefits.  
In connection with the adjudication of this issue, the Board 
has requested, administratively, that the RO forward to the 
Board the Chapter 30 and Chapter 31 files associated with the 
veteran.  Although the Chapter 31 file has been received, the 
Board has been advised that the Chapter 30 file is located at 
the Lee Summit Archive Station.  

Inasmuch as it is imperative that the Board reviews the 
Chapter 30 file in connection with the current appeal, a 
remand is required to enable the RO to accomplish this 
necessary, preliminary action.  The Board's determinations on 
the various issues on appeal will be held in abeyance pending 
the completion of the action requested on remand.  The law 
requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this case is hereby REMANDED to the RO for the 
following:

The RO must obtain and forward to the 
Board the veteran's Chapter 30 file for 
consideration in the current appeal.  The 
RO must undertake all necessary action to 
accomplish this action, and is reminded 
that a failure to comply with the terms 
of this REMAND will necessitate a further 
remand.  See Stegall, supra.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


